DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-2.
Species 2: as shown in Figures 3-4.
Species 3: as shown in Figure 5.
Species 4: as shown in Figure 6. 
The structures of species 1-4 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
During a telephone conversation with Mr. Jonathan Hollm on 12/14/2021, the applicant agreed to elect Species 1, Figures 1 and 2, Claims 1-9
However, during the examination, the examiner found that claim 7 does not read on the species 1, figures 1 and 2, because the limitations of “the clamping portions 31b” refer to figure 5 of the species 3.
Therefore, in the instant application, claims 1-6, 8 and 9 have been examined and claim 7 has been further withdrawn from consideration.
Specification
The disclosure is objected to because of the following informalities: 
The element numbers “2a, and 2b” in figure 1, are not described in the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102b as being anticipated by Hiroki et al. (US 2017/0069452).
Regarding claim 1, Hiroki discloses a contact switching device comprising:
a fixed terminal (33) including a fixed contact (33a); 
a movable contact piece (49) including a movable contact (49a) arranged to face the fixed contact (33a), 
the movable contact piece (49) being configured to move in a moving direction including a first direction in which the movable contact (49a) comes into 
a holder (48) that holds the movable contact piece (49); 
a drive shaft (43) including a first end and a second end opposite to the first end, 
the drive shaft (43) extending in the moving direction of the movable contact piece (49), 
the drive shaft (43) being connected to the holder (48) on a side close to the first end of the drive shaft (43); 
a contact case (53) that accommodates the fixed contact (33a), the movable contact piece (49), and the holder (48); 
a magnetic field generation member (36) arranged around the contact case (53), 
the magnetic field generation member (36) being configured to generate a magnetic field in which an arc generated between the fixed contact (33a) and the movable contact (49a) extends in a lateral direction of the movable contact piece (49); and 
an inner member (35a) that is a separate body from the contact case (53) and that includes a rotation preventing portion (see the drawing below) for restricting rotation of the holder (48) around the drive shaft (43), 
the rotation preventing portion (see the drawing below) being arranged so as to contact the holder (48) at a position closer to the second end of the drive 
Regarding claim 2, Hiroki discloses:
the contact case (53) has an opening that opens toward the second end of the drive shaft,
the inner member (35a) further includes a base portion (41) arranged to cover the opening of the contact case (53), and 
the rotation preventing portion (see the drawing below) projects from the base portion (41) toward the movable contact piece (49).
Regarding claim 3, Hiroki discloses:
the inner member (35a) further includes a tubular portion extending from the base portion (41) in the moving direction and into which the drive shaft (43) is inserted.
Regarding claim 4, Hiroki discloses:
the holder (48) includes a plurality of contact portions (48a) configured to contact the rotation preventing portion (see the drawing below), and 
the plurality of contact portions (48a) are arranged to face the rotation preventing portion (see the drawing below) in a longitudinal direction of the movable contact piece (49).


    PNG
    media_image1.png
    381
    342
    media_image1.png
    Greyscale

Regarding claim 5, Hiroki discloses:
the plurality of contact portions (48a) and the rotation preventing portion (see the drawing below) extend parallel to the lateral direction of the movable contact piece (49).
Regarding claim 6, Hiroki discloses:
the plurality of contact portions (48a) are arranged without overlapping the movable contact piece (49) in the moving direction of the movable contact piece (49).
Regarding claim 8, Hiroki discloses:
at least a part of the inner member (35a) is formed of an insulating material (see par. [0049)].
Regarding claim 9, Hiroki discloses:
the plurality of contact portions (48a) and the rotation preventing portion (see the drawing below) are made of a metal member (see the DRAWING SYMBOLS in the MPEP 37 CFR 1.84(n),  MPEP (uspto.gov).

    PNG
    media_image2.png
    404
    456
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
 March 21, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837